            Case 1:17-cv-01792-TSC Document 40 Filed 07/22/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
JEFFREY A. DANIK,                             )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 17-1792 (TSC)
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
       Defendant.                             )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s June 22, 2020, Minute Order, Plaintiff Jeffrey Danik and

Defendant U.S. Department of Justice submit this Joint Status Report in this Freedom of

Information Act (“FOIA”) case.

       This case involves Plaintiff’s FOIA requests seeking from Defendant various categories

of information relating to former FBI Deputy Director Andrew McCabe. On May 31, 2020, the

Court entered a Memorandum Opinion and Order denying Defendant’s Renewed Motion for

Summary Judgment and Plaintiff’s Renewed Cross-Motion for Summary Judgment. ECF No.

37, 38. The Court concluded that Defendant had not established that (1) McCabe’s text

messages constitute agency records; (2) a search for McCabe’s text messages and emails would

be unduly burdensome; and (3) the release of information withheld pursuant to Exemption 5 and

the deliberate process privilege would result in foreseeable harm. The Court permitted the FBI

to supplement the record with respect to all of these issues.

       The parties offer their respective positions below:
          Case 1:17-cv-01792-TSC Document 40 Filed 07/22/20 Page 2 of 3




Defendant’s Position:

       The parties have met and conferred regarding the above issues. With respect to Mr.

McCabe’s emails and texts, the parties have conferred regarding the search terms and the

agency’s processing of email chains. The FBI has completed supplemental searches for emails

and texts potentially responsive to Plaintiff’s request but now the records must be scoped to

identify specific records responsive to the request as the results from the search used broad terms

that may have identified records outside the scope of Plaintiff’s request. The text message search

yielded approximately 150 “hits,” but the FBI has not determined how many of those results, if

any, are responsive to Plaintiff’s request. The FBI anticipates that the scoping of the records will

be completed by August 28, 2020, and shortly after that time the FBI will be able to identify a

page count and production schedule.

Plaintiff’s Position:

       With respect to McCabe’s text messages, the FBI has agreed to search them for

responsive records. Defendant requested Plaintiff narrow its request before it conducted any

searches. Plaintiff declined. Defendant subsequently searched McCabe’s text messages and the

searches yielded approximately 150 “hits” or potentially responsive records.

       With respect to McCabe’s emails, the FBI has conducted supplemental searches for

records responsive to Plaintiff’s FOIA request. On June 25, 2020, Defendant informed Plaintiff

that searches for all provided search terms yielded 22,717 emails. On the same day, Plaintiff

subsequently narrowed his request. Now only 5,696 emails remain. Plaintiff understands that

Defendant must now review these records to ensure they are responsive to his request. Plaintiff

asked Defendant how many emails have been reviewed in the past month. Defendant, for




                                                 2
          Case 1:17-cv-01792-TSC Document 40 Filed 07/22/20 Page 3 of 3




whatever reason, refuses to provide Plaintiff with this information. Plaintiff cannot properly

meet and confer with Defendant about how this case should proceed without this information.

        Plaintiff submitted his FOIA request in October 2016. He sued in September 2017. He

has waited patiently long enough. He therefore respectfully requests the Court schedule a status

conference in hopes the Court may assist in bringing a timely and transparent resolution to this

case.

Dated: July 22, 2020                         Respectfully submitted,

                                             /s/ Michael Bekesha _____
                                             Michael Bekesha
                                             D.C. Bar No. 995749
                                             JUDICIAL WATCH, INC.
                                             425 Third Street, S.W., Suite 800
                                             Washington, DC 20024
                                             (202) 646-5172

                                             Counsel for Plaintiff

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                                             Chief, Civil Division

                                                     /s/ Paul Cirino
                                             PAUL CIRINO
                                             Assistant United States Attorney
                                             Civil Division
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone: (202) 252-2529
                                             Facsimile: (202) 252-2599
                                             paul.cirino@usdoj.gov

                                             Counsel for Defendant




                                                3
